NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3786
                                       ___________

                             IN RE: MARY K. HARRIS,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                       (Related to D.V.I. Civ. No. 3-18-cv-00039)
                         District Court Judge: Curtis V. Gomez
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 24, 2018

               Before: AMBRO, KRAUSE and PORTER, Circuit Judges

                             (Opinion filed: January 10, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Mary Harris filed this petition for a writ of mandamus pursuant to 28 U.S.C.

§ 1651, seeking an order directing the District Court of the Virgin Islands to rule on her

motions to remand the underlying matter back to the court from which it was removed.

For the following reasons, we will deny the petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In September 2017, Harris filed a complaint in the Superior Court of the Virgin

Islands, Division of St. Thomas and St. John. The defendants in the matter removed the

case to the District Court. On July 12, 2018, and again on August 6, 2018, Harris filed a

motion to remand the case back to the Superior Court. The motions remain pending in

the District Court. Harris filed a mandamus petition in this Court alleging extraordinary

delay in the adjudication of her motions.

       “[A]n appellate court may issue a writ of mandamus on the ground that undue

delay is tantamount to a failure to exercise jurisdiction,” Madden v. Myers, 102 F.3d 74,

79 (3d Cir. 1996), but the manner in which a court controls its docket is discretionary,

In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982). We do not find a

failure to exercise jurisdiction in this case. Although a six-month delay is not

insignificant and raises some concern, see Madden, 102 F.3d at 79, we do not believe that

the delay is so lengthy as to justify our intervention at this time. We are confident that

the District Court will rule on the motions without undue delay.

       For the foregoing reasons, we will deny the petition for a writ of mandamus.




                                              2